FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             No. 11-50003
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    2:10-cr-00830-
                                          JFW-1
JOHN DENNIS APEL,
             Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 11-50004
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    2:10-cr-00869-
                                          JFW-1
JOHN DENNIS APEL,
             Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 11-50005
                Plaintiff-Appellee,
                                         D.C. No.
                v.                    2:10-cr-00831-
                                          JFW-1
JOHN DENNIS APEL,
             Defendant-Appellant.       OPINION


  On Remand From The United States Supreme Court
2                   UNITED STATES V. APEL

                      Filed August 14, 2014

    Before: Barry G. Silverman and Johnnie B. Rawlinson,
     Circuit Judges, and John R. Tunheim, District Judge.*

                       Per Curiam Opinion


                           COUNSEL

Erwin Chemerinsky, Selwyn Chu (argued) and Matthew
Plunkett (argued), law students, University of California,
Irvine School of Law, for Defendant-Appellant.

André Birotte Jr., United States Attorney, Robert E. Dugdale
and Mark R. Yohalem (argued), Assistant United States
Attorneys, Los Angeles, California, for Plaintiff-Appellee.


                            OPINION

PER CURIAM:

    On February 26, 2014, the United States Supreme Court
vacated our opinion at 676 F.3d 1202 and remanded the case
to us for further proceedings consistent with its opinion.
United States v. Apel, __ U.S. __, 134 S. Ct. 1144 (2014).

    In light of the Supreme Court’s decision, the judgment of
the district court is AFFIRMED.


 *
   The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.